DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Acknowledgment is made to Applicant’s claim amendments received 13 July 2022.  Claims 1-3, 5-10, 12-13 and 15-23 are currently pending of which claims 10, 13, 16 and 17 are withdrawn from consideration.  

Claim Objections
Acknowledgment is made to Applicant’s claim amendments received 13 July 2022.  The objections to the claims presented in the Office Action of 19 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 13 July 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 19 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,512,018 to Kolls et al. (Kolls).
As to claim 1, Kolls teaches an electroporation disinfection system for disinfecting a fluid comprising an outer electrode (118) defining a portion of a flow path, a non-porous (rod) center electrode (122) extending within the flow path along a longitudinal axis of the outer electrode (118), a voltage supply configured to supply a voltage across the outer electrode and the center electrode and generate a non-uniform electric field distribution on a cross-sectional plane of the system, a flow path inlet positioned proximate a first end of the outer electrode (for example the top) and a flow path outlet positioned proximate a second end of the outer electrode (for example the bottom) (Column 12, Line 66 to Column 13, Line 38; Column 16, Line 54 to Column 17, Line 3; Column 23, Line 3 to Column 24, Line 4; Figures 9, 10 and 11).  Kolls further teaches that, under a broad interpretation, the center electrode (122) comprise surface area members (152C and 152D) (Column 16, Line 54 to Column 17, Line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 5, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kolls in view of Foreign Patent Document No. CN 105540771 to Hu et al. (Hu).
As to claim 1, Kolls teaches an electroporation disinfection system for disinfecting a fluid comprising an outer electrode (118) defining a portion of a flow path, a non-porous (rod) center electrode (122) extending within the flow path along a longitudinal axis of the outer electrode (118), a voltage supply configured to supply a voltage across the outer electrode and the center electrode and generate a non-uniform electric field distribution on a cross-sectional plane of the system, a flow path inlet positioned proximate a first end of the outer electrode (for example the top) and a flow path outlet positioned proximate a second end of the outer electrode (for example the bottom) (Column 12, Line 66 to Column 13, Line 38; Column 16, Line 54 to Column 17, Line 3; Column 23, Line 3 to Column 24, Line 4; Figures 9, 10 and 11).  However, Kolls fails to further teach, under a narrower interpretation that the center electrode comprises surface area members.  
However, Hu also discusses electroporation disinfection systems and teaches that by providing the surfaces of the electrodes with copper oxide nanowires the nanowires can generate a strong electric field allowing for quick electroporation sterilizing of microorganisms while allowing for greatly reducing the applied external voltage (Translation Page 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrodes of Hu with copper oxide nanowire surface members in order to allow for quick electroporation sterilizing of microorganisms while allowing for greatly reducing the applied external voltage as taught by Hu.  
As to claim 2, the combination of Kolls and Hu teaches the apparatus of claim 1.  Kolls further teaches that the outer electrode (118) is a non-porous outer electrode that defines an internal cavity and wherein the center electrode is a solid rod within the internal cavity wherein the flow path inlet is configured to allow a fluid to pass from an area external to the internal cavity into the internal cavity and wherein the flow path outlet is configured to allow the fluid to pass from the internal cavity into an area external to the internal cavity (Column 12, Line 66 to Column 13, Line 38; Column 16, Line 54 to Column 17, Line 3; Figure 9).  
As discussed above, Hu teaches that by modifying the electrodes of Kolls with copper oxide nanowires the high and complex voltage supply of Kolls would no longer be required as the voltage can be greatly reduced.  Hu teaches that this voltage can be reduced to, for example, 1-2V (Translation Page 3).  
Kolls fails to specifically teach a diameter for the center electrode; however, Kolls specifically teaches that the radius (and thus diameter) is to be optimized in order to cooperate to achieve the desired log reduction (Column 13, Lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the diameter of the center electrode in order to achieve the specifically desired log reduction (MPEP 2144.05 II).
As to claim 3, the combination of Kolls and Hu teaches the apparatus of claim 2.  As discussed above, the combination teaches that the surface members are copper oxide nanowires.  
As to claim 5, the combination of Kolls and Hu teaches the apparatus of claim 2.  Kolls teaches that any number of voltage sources can be utilized to apply voltage to the electroporation apparatus including DC (Column 29, Lines 34-46).
As to claim 18, Kolls teaches an electroporation disinfection system for disinfecting a fluid comprising a coaxial-electrode electroporation disinfection cell comprising a hollow cylindrical non-porous outer electrode (118) defining an internal cavity, a non-porous center electrode (122) positioned within the internal cavity of the outer electrode (118), wherein a fluid can pass through the internal cavity with a hydraulic retention time and a voltage supplier comprising a power generator (such as a renewable power source) and configured to supply a voltage across the outer electrode and the center electrode and generate a non-uniform electric field distribution on a cross-sectional plane of the system   (Column 12, Line 66 to Column 13, Line 38; Column 16, Line 54 to Column 17, Line 3; Column 23, Line 3 to Column 24, Line 4; Figures 9, 10 and 11).  
Kolls fails to specifically teach a diameter for the center electrode; however, Kolls specifically teaches that the radius (and thus diameter) is to be optimized in order to cooperate to achieve the desired log reduction (Column 13, Lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the diameter of the center electrode in order to achieve the specifically desired log reduction (MPEP 2144.05 II).  Thus rendering obvious embodiments wherein the center electrode is of a size to be considered “a wire”.  
However, Kolls fails to further teach, under a narrower interpretation that the center electrode comprises surface area members.  However, Hu also discusses electroporation disinfection systems and teaches that by providing the surfaces of the electrodes with copper oxide nanowires the nanowires can generate a strong electric field allowing for quick electroporation sterilizing of microorganisms while allowing for greatly reducing the applied external voltage (Translation Page 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrodes of Hu with copper oxide nanowire surface members in order to allow for quick electroporation sterilizing of microorganisms while allowing for greatly reducing the applied external voltage as taught by Hu.  
However, Kolls further fails to teach the specific material of the outer electrode, Kolls merely teaching “metal” in general (Column 13, Lines 3-10).  However, Hu teaches that the electrodes onto which the copper oxide nanowires can be formed effectively include copper (Translation Page 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the outer electrode out of copper with the reasonable expectation of effectively forming the electrode as taught by Hu.   
Thus in combination a voltage supplier capable of performing the functional language of “enable irreversible electroporation in proximity of the tips of the metallic nanowires; such that when the fluid is permitted to flow through the internal cavity with the hydraulic retention time, the supplied voltage is sufficient to reduce a living contaminant in the fluid at an inactivation efficiency of log 1 or greater” based on operating conditions such as the fluid flow rate, the temperature and the applied voltage value and the actual contaminant present (MPEP 2114).
As to claim 21, the combination of Kolls and Hu teaches the apparatus of claim 18.  Kolls fails to specifically teach a diameter for the center electrode; however, Kolls specifically teaches that the radius (and thus diameter) is to be optimized in order to cooperate to achieve the desired log reduction (Column 13, Lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the diameter of the center electrode in order to achieve the specifically desired log reduction (MPEP 2144.05 II).
Hu further teaches that the nanowires have an average length of between 1 to 30 microns (Translation Page 2).  However, Hu specifically contemplates a diameter of less than 50 nm and thus fails to teach approximately 100 nm diameter.  However, Hu does further teach that the size of the nanowire is directly tied to the intensity with which the electric field can be amplified (Translation Page 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the size of the nanowires in order to optimize the electric field intensity as needed for contaminant treatment (MPEP 2144.05 II).
As to claim 22, the combination of Kolls and Hu teaches the apparatus of claim 18.  The combination fails to specifically teach that the apparatus if configured to simultaneously perform the functional language of all of having an applied voltage of approximately 1V to generate an electric field strength in proximity of the outer surface of the central electrode of approximately 80 V/cm and an electric field strength at the tips of the nanowires of approximately 3000 V/cm.  However, Hu does specifically teach that the applied voltage can effectively be 1V and that depending on the size of the nanowires the voltage at the end of the nanowires is greatly amplified (Translation Pages 2 and 3) and Kolls teaches that the radius of the center electrode is to be optimized in order to cooperate to achieve the desired log reduction (Column 13, Lines 49-67), thus also affecting the electric field at the center electrode surface.  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the size of the center electrode and the size of the nanowires in order to optimize the treatment provided by the system, thus rendering obvious optimized sizes capable of performing the claimed functional language (MPEP 2144.05 II).

Claims 6-9, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kolls and Hu as applied to claims 2 and 18 above, and further in view of US Patent Application Publication No. 2021/0135243 to Zitoun et al. (Zitoun).
As to claim 6, the combination of Kolls and Hu teaches the apparatus of claim 2.  However, the combination fails to teach that the copper oxide nanowires are coated with a PDA layer.  However, Zitoun also discusses the use of transition metal comprising nanoscale features for enhancing electrolysis and teaches that the degradation of these particles is a major issue that can be prevented by coating the nanoscale features with a PDA layer (Paragraphs 0027 and 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copper oxide nanowires of the combination with a coating of PDA in order to prevent degradation of the copper oxide nanowires as taught by Zitoun.  Thus a coating layer configured to perform the functional language of “to enhance the center electrode stability and reduce copper release into the fluid”. 
The limitations “wherein the outer electrode, center electrode, voltage supply, flow path inlet and flow path outlet are configured to cooperatively limit the fluid flow through the internal cavity with a hydraulic retention time sufficient to reduce a living contaminant in the fluid at an inactivation efficiency of log 1 or greater” are functional limitations.  Apparatus claim must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The apparatus of the combination would be capable of reducing a living contaminant in the fluid at log 1 or greater based on any number of operating conditions, such as the flow rate, temperature and applied voltage and further based on the contaminant in question.  
As to claim 7, the combination of Kolls, Hu and Zitoun teaches the apparatus of claim 6.  Kolls further teaches that outer and center electrode are metal (Column 12, Line 66 to Column 13, Line 10).  As discussed above, the combination is capable of performing the functional language of “wherein the inactivation efficiency is from log 5 to log 7” based on any number of operating conditions, such as the flow rate, temperature and applied voltage and further based on the contaminant in question (MPEP 2114).
As to claims 8 and 9, the combination of Kolls, Hu and Zitoun teaches the apparatus of claim 6.  Kolls fails to specifically teach a diameter for the center electrode; however, Kolls specifically teaches that the radius (and thus diameter) is to be optimized in order to cooperate to achieve the desired log reduction (Column 13, Lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the diameter of the center electrode in order to achieve the specifically desired log reduction (MPEP 2144.05 II).    As discussed above, Hu renders obvious the modification of the voltage supply in order to be capable of providing a simple low voltage of 1-2 V (thus a fixed non-pulsed voltage).  
As to claim 12, the combination of Kolls, Hu and Zitoun teaches the apparatus of claim 6.  As discussed above, Kolls further teaches that the outer electrode (118) and the center electrode (122) are cylindrically shaped (Figure 9).
As to claim 15, the combination of Kolls, Hu and Zitoun teaches the apparatus of claim 6.  As discussed above, Hu renders obvious the modification of the voltage supply in order to be capable of providing a simple low voltage of 1-2 V across the outer and centers electrodes.  The apparatus of the combination would be capable of performing the function language of “wherein the hydraulic retention time is about ten minutes” based on, for example, the flow rate (MPEP 2114).
As to claim 20, the combination of Kolls and Hu teaches the apparatus of claim 18.  However, the combination fails to teach that the copper oxide nanowires are coated with a PDA layer.  However, Zitoun also discusses the use of transition metal comprising nanoscale features for enhancing electrolysis and teaches that the degradation of these particles is a major issue that can be prevented by coating the nanoscale features with a PDA layer (Paragraphs 0027 and 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copper oxide nanowires of the combination with a coating of PDA in order to prevent degradation of the copper oxide nanowires as taught by Zitoun.  Thus a coating layer configured to perform the functional language of “to enhance the center electrode stability and reduce copper release into the fluid”. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kolls and Hu as applied to claim 18 above, and further in view of US Patent Application Publication No. 2010/0001418 to Hirakui (Hirakui).
As to claim 19, the combination of Kolls and Hu teaches the apparatus of claim 18.  As discussed above, the combination teaches that the power generator comprise a renewable resource such that the voltage supplier is configured to receive energy from the power generator and supply eh voltage across the outer electrode and center electrode and generate the non-uniform electric field distribution on the cross-sectional plane of the system.  However, the combination fails to teach that the renewable resource comprises a turbine electric generator.  However, Hirakui also discusses electrolytic water treatment utilizing AC voltage and teaches that by forming the voltage supply out of a turbine in communication with the fluid flow through the system the generator can be self powered (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the addition of a water turbine forming at least part of the voltage supplier in order to allow for the generator to be self powered as taught by Hirakui.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kolls in view of US Patent Application Publication No. 2011/0259747 to Cui et al. (Cui).
As to claim 23, Kolls teaches an electroporation disinfection system for disinfecting a fluid comprising a non-porous outer electrode (118) defining an internal cavity, a non-porous (rod) center electrode (122) positioned within the internal cavity and extending along at least a portion of a longitudinal axis of the outer electrode (118), a flow path inlet positioned proximate a first end of the outer electrode (for example the top) configured to allow a fluid to pass from an area external to the cavity to the cavity, and a flow path outlet positioned proximate a second end of the outer electrode (for example the bottom) configured to allow the fluid to pass from the cavity into an area external to the cavity, a voltage supply configured to supply a DC pulsed voltage across the outer electrode and the center electrode and generate a non-uniform electric field distribution on a cross-sectional plane of the system (Column 12, Line 66 to Column 13, Line 38; Column 16, Line 54 to Column 17, Line 3; Column 23, Line 3 to Column 24, Line 4; Figures 9, 10 and 11).  
Kolls fails to specifically teach a diameter for the center electrode; however, Kolls specifically teaches that the radius (and thus diameter) is to be optimized in order to cooperate to achieve the desired log reduction (Column 13, Lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the diameter of the center electrode in order to achieve the specifically desired log reduction (MPEP 2144.05 II).
However, Kolls fails to further teach that the center electrode comprises surface area members.    However, Cui also discusses electrolytic water treatment and teaches that the electrodes can be provided with copper nanowires for serving a dual purpose of imparting an electrical conduction functionality as well as a bactericidal functionally to increase overall bacterial inactivation (Paragraphs 0042-0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrodes of Kolls with the addition of surface members comprising copper nanowires in order to impart additional electrical conduction functionality in combination with a bactericidal functionality to increase overall bacterial inactivation as taught by Cui.  

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.
Applicants argue that Kolls does not teach solid outer and center electrodes.  However, the Examiner disagrees.  First, Kolls does not specifically claim that the electrodes are permeable or porous, which would lead one of skill in the art to believe that they are not.  However, more importantly, Kolls specifically discusses the fluid flow path spiraling between the outer electrode and the center electrode, flowing in, for example, from a top opening, and out, for example, from a bottom opening, in the outer electrode cylinder (Column 16, Line 54 to Column 17, Line 3; Figure 9), thus clearly showing a non-porous embodiment as this flow path would not be achieved with electrodes that are porous to the fluid to be treated.  
Applicants further argue that the combination fails to teach the new voltage limitations as claimed; however, as discussed above, these limitations have been newly addressed in view of Hu.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794